Title: To James Madison from Samuel Smith, 21 May 1804 (Abstract)
From: Smith, Samuel
To: Madison, James


21 May 1804, Baltimore. “The extreme Distress of Mind felt by the President has I presume prevented Attention to the Vacancy of the Office of Marshal for the District of Maryland. I am just now informed that Mr. Etting declines to Serve any New Process & that Application has this Day been made. Mr. Thomas Rutter It is expected by all will be appointed. He is by all Republicans Considered the proper Character, and by even the federalists admitted to be the best in the District. I have taken the liberty to State this Subject to you—under the Expectation of your presence at Washington—and to remind you of the Necessity of an immediate Appointmt for which I pray your pardon.” Adds in a postscript: “I am sorry to Inform you that Lawson Alexander Consul at Rotterdam, was so extremely deranged in Novr. that he was subjected to the StraightWaistecoat—he was In a state of Recovery when last heard from.”
